Exhibit 10.1

$2,000,000,000

CHENIERE ENERGY, INC.

4.625% SENIOR SECURED NOTES DUE 2028

REGISTRATION RIGHTS AGREEMENT

September 22, 2020

Credit Suisse Securities (USA) LLC

as Representative of the Initial Purchasers

c/o Eleven Madison Avenue,

New York, N.Y. 10010-3629

Ladies and Gentleman:

Cheniere Energy, Inc., a Delaware corporation (the “Issuer”), proposes to issue
and sell to Credit Suisse Securities (USA) LLC and the initial purchasers named
in Schedule A hereto (collectively, the “Initial Purchasers”), for whom Credit
Suisse Securities (USA) LLC is acting as Representative, upon the terms set
forth in the purchase agreement dated September 15, 2020 (the “Purchase
Agreement”), by and between the Issuer and Credit Suisse Securities (USA) LLC,
as Representative of the Initial Purchasers, $2,000,000,000 aggregate principal
amount of its 4.625% Senior Secured Notes due 2028 (the “Initial Securities”) to
be unconditionally guaranteed in the future by all of its future subsidiaries
(with the exception of Sabine Pass Liquefaction, LLC) that guarantee any of the
Issuer’s Material Indebtedness (as defined in the Indenture (as defined below))
(such subsidiaries, if any, the “Guarantors” and, together with the Issuer, the
“Company”). The Initial Securities will be issued pursuant to an indenture,
dated as of September 22, 2020 (the “Base Indenture”), between the Issuer and
The Bank of New York Mellon, as trustee (the “Trustee”), as supplemented by a
first supplemental indenture, to be dated as of September 22, 2020 (the “First
Supplemental Indenture”) (the Base Indenture as supplemented by the First
Supplemental Indenture, the “Indenture”). As an inducement to the Initial
Purchasers’ entry into the Purchase Agreement, the Company agrees with the
Initial Purchasers, for the benefit of the holders of the Initial Securities
(including, without limitation, the Initial Purchasers), the Exchange Securities
(as defined below) and the Private Exchange Securities (as defined below)
(collectively the “Holders”), as follows:

1. Registered Exchange Offer. The Company shall, at its own cost, prepare and
use commercially reasonable efforts to file with the U.S. Securities and
Exchange Commission (the “Commission”) a registration statement (the “Exchange
Offer Registration Statement”) on an appropriate form under the U.S. Securities
Act of 1933, as amended (the “Securities Act”), with respect to a proposed offer
(the “Registered Exchange Offer”) to the Holders of Transfer Restricted
Securities (as defined in Section 6 hereof), who are not prohibited by any law
or policy of the Commission from participating in the Registered Exchange Offer,
to issue and deliver to such Holders, in exchange for the Initial Securities, a
like aggregate principal amount of debt securities (the “Exchange Securities”)
of the Company issued under the Indenture and identical in all material respects
to the Initial Securities (except for the transfer restrictions relating to the
Initial Securities and the provisions relating to the matters described in
Section 6 hereof) that would be registered under the Securities Act. The Company
shall use commercially reasonable efforts to cause such Exchange Offer
Registration Statement to become effective under the Securities Act within 360
days (or if the 360th day is not a business day, the first business day
thereafter) after the date of original issuance of the Initial Securities (the
“Issue Date”) and shall keep the Exchange Offer Registration Statement effective
for not less than 20 business days (or longer, if required by applicable law)
after the date notice of the Registered Exchange Offer is mailed or
electronically delivered to the Holders (such period being called the “Exchange
Offer Registration Period”).

If the Company effects the Registered Exchange Offer, the Company will be
entitled to close the Registered Exchange Offer 20 business days after the
commencement thereof provided that the Company has accepted all the Initial
Securities theretofore validly tendered in accordance with the terms of the
Registered Exchange Offer.

 



--------------------------------------------------------------------------------

Following the declaration of the effectiveness of the Exchange Offer
Registration Statement, the Company shall promptly commence the Registered
Exchange Offer, it being the objective of such Registered Exchange Offer to
enable each Holder of Transfer Restricted Securities (as defined in Section 6
hereof) electing to exchange the Initial Securities for Exchange Securities
(assuming that such Holder is not an affiliate of the Company within the meaning
of the Securities Act, acquires the Exchange Securities in the ordinary course
of such Holder’s business and has no arrangements with any person to participate
in the distribution of the Exchange Securities and is not prohibited by any law
or policy of the Commission from participating in the Registered Exchange Offer)
to trade such Exchange Securities from and after their receipt without any
limitations or restrictions under the Securities Act and without material
restrictions under the securities laws of the several states of the United
States. The Company shall use commercially reasonable efforts to complete the
Registered Exchange Offer on or before the 60th day after the Exchange Offer
Registration Statement becomes effective under the Securities Act.

The Company acknowledges that, pursuant to current interpretations by the
Commission’s staff of Section 5 of the Securities Act, in the absence of an
applicable exemption therefrom, (i) each Holder that is a broker-dealer electing
to exchange Initial Securities, acquired for its own account as a result of
market-making activities or other trading activities, for Exchange Securities
(an “Exchanging Dealer”), is required to deliver a prospectus containing the
information set forth in (a) Annex A hereto on the cover, (b) Annex B hereto in
the “Exchange Offer Procedures” section and the “Purpose of the Exchange Offer”
section, and (c) Annex C hereto in the “Plan of Distribution” section of such
prospectus in connection with a sale of any such Exchange Securities received by
such Exchanging Dealer pursuant to the Registered Exchange Offer and (ii) an
Initial Purchaser that elects to sell Exchange Securities acquired in exchange
for Initial Securities constituting any portion of an unsold allotment is
required to deliver a prospectus containing the information required by Item 507
or 508 of Regulation S-K under the Securities Act, as applicable, in connection
with such sale.

The Company shall use commercially reasonable efforts to keep the Exchange Offer
Registration Statement effective and to amend and supplement the prospectus
contained therein, in order to permit such prospectus to be lawfully delivered
by all persons subject to the prospectus delivery requirements of the Securities
Act for such period of time as such persons must comply with such requirements
in order to resell the Exchange Securities; provided, however, that (i) in the
case where such prospectus and any amendment or supplement thereto must be
delivered by an Exchanging Dealer or an Initial Purchaser, such period shall be
the lesser of 180 days and the date on which all Exchanging Dealers and the
Initial Purchasers have sold all Exchange Securities held by them (unless such
period is extended pursuant to Section 3(j) below) and (ii) the Company shall
make such prospectus and any amendment or supplement thereto available to any
broker-dealer for use in connection with any resale of any Exchange Securities
for a period of not less than 90 days after the consummation of the Registered
Exchange Offer.

If, upon consummation of the Registered Exchange Offer, any Initial Purchaser
holds Initial Securities acquired by it as part of its initial distribution, the
Company, simultaneously with the delivery of the Exchange Securities pursuant to
the Registered Exchange Offer, shall issue and deliver to such Initial Purchaser
upon the written request of such Initial Purchaser, in exchange (the “Private
Exchange”) for the Initial Securities held by such Initial Purchaser, a like
principal amount of debt securities of the Company issued under the Indenture
and identical in all material respects (including the existence of restrictions
on transfer under the Securities Act and the securities laws of the several
states of the United States, but excluding provisions relating to the matters
described in Section 6 hereof) to the Initial Securities (the “Private Exchange
Securities”). The Initial Securities, the Exchange Securities and the Private
Exchange Securities are herein collectively called the “Securities”.

In connection with the Registered Exchange Offer, the Company shall:

(a) mail or electronically deliver to each Holder a copy of the prospectus
forming part of the Exchange Offer Registration Statement, together with an
appropriate letter of transmittal and related documents;

 

2



--------------------------------------------------------------------------------

(b) keep the Registered Exchange Offer open for not less than 20 business days
(or longer, if required by applicable law) after the date notice thereof is
mailed or electronically delivered to the Holders;

(c) utilize the services of a depositary for the Registered Exchange Offer with
an address in the Borough of Manhattan, The City of New York, which may be the
Trustee or an affiliate of the Trustee;

(d) permit Holders to withdraw tendered Securities at any time prior to the
close of business, or 5:00 p.m., New York City time, on the last business day on
which the Registered Exchange Offer shall remain open; and

(e) otherwise comply with all applicable laws.

As soon as practicable after the close of the Registered Exchange Offer or the
Private Exchange, as the case may be, the Company shall:

(x) accept for exchange all the Initial Securities validly tendered and not
withdrawn pursuant to the Registered Exchange Offer and the Private Exchange;

(y) deliver to the Trustee for cancellation all the Initial Securities so
accepted for exchange; and

(z) cause the Trustee to authenticate and deliver promptly to each Holder of the
Initial Securities, Exchange Securities or Private Exchange Securities, as the
case may be, equal in principal amount to the Initial Securities of such Holder
so accepted for exchange.

The Indenture will provide that the Exchange Securities will not be subject to
the transfer restrictions set forth in the Indenture and, other than as
described in Section 9.02 of the Indenture, that all the Securities will vote
and consent together on all matters as one class and that none of the Securities
will have the right to vote or consent as a class separate from one another on
any matter.

Interest on each Exchange Security and Private Exchange Security issued pursuant
to the Registered Exchange Offer and in the Private Exchange will accrue from
the last interest payment date on which interest was paid on the Initial
Securities surrendered in exchange therefor or, if no interest has been paid on
the Initial Securities, from the Issue Date.

Each Holder participating in the Registered Exchange Offer shall be required to
represent to the Company that at the time of the consummation of the Registered
Exchange Offer (i) any Exchange Securities received by such Holder will be
acquired in the ordinary course of business, (ii) such Holder will have no
arrangements or understanding with any person to participate in the distribution
of the Securities or the Exchange Securities within the meaning of the
Securities Act, (iii) such Holder is not an “affiliate,” as defined in Rule 405
under the Securities Act, of the Company or if it is an affiliate, such Holder
will comply with the registration and prospectus delivery requirements of the
Securities Act to the extent applicable, (iv) if such Holder is not a
broker-dealer, that it is not engaged in, and does not intend to engage in, the
distribution of the Exchange Securities and (v) if such Holder is a
broker-dealer, that it will receive Exchange Securities for its own account in
exchange for Initial Securities that were acquired as a result of market-making
activities or other trading activities and that it will be required to
acknowledge that it will deliver a prospectus in connection with any resale of
such Exchange Securities.

Notwithstanding any other provisions hereof, the Company will ensure that
(i) any Exchange Offer Registration Statement and any amendment thereto and any
prospectus forming part thereof and any supplement thereto complies in all
material respects with the Securities Act and the rules and regulations
thereunder, (ii) any Exchange Offer Registration Statement and any amendment
thereto does not, when it becomes effective, contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading and (iii) any prospectus
forming part of any Exchange Offer Registration Statement, and any supplement to
such prospectus, does not include an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.

 

3



--------------------------------------------------------------------------------

2. Shelf Registration. If, (i) the Company determines that it is not permitted
to effect a Registered Exchange Offer, as contemplated by Section 1 hereof,
under applicable law or applicable interpretations thereof by the staff of the
Commission, (ii) the Registered Exchange Offer is not consummated on or prior to
the 360th day after the Issue Date, or (iii) any Initial Purchaser notifies the
Issuer in writing following the consummation of the Registered Exchange Offer
that such Initial Purchaser holds Transfer Restricted Securities that are not
eligible to be exchanged for Exchange Securities in the Registered Exchange
Offer, the Company shall take the following actions:

(a) The Company shall, at its cost, prepare and file with the Commission and
thereafter use commercially reasonable efforts to cause to be declared effective
(unless it becomes effective automatically upon filing) a registration statement
(the “Shelf Registration Statement” and, together with the Exchange Offer
Registration Statement, a “Registration Statement”) on an appropriate form under
the Securities Act relating to the offer and sale of the Transfer Restricted
Securities (as defined in Section 6 hereof) by the Holders thereof from time to
time in accordance with the methods of distribution set forth in the Shelf
Registration Statement and Rule 415 under the Securities Act (hereinafter, the
“Shelf Registration”); provided, however, that no Holder (other than an Initial
Purchaser) shall be entitled to have the Securities held by it covered by such
Shelf Registration Statement unless such Holder agrees in writing to be bound by
all the provisions of this Agreement applicable to such Holder.

(b) The Company shall use commercially reasonable efforts to keep the Shelf
Registration Statement continuously effective in order to permit the prospectus
included therein to be lawfully delivered by the Holders of the relevant
Securities for a period of one year (or for such longer period if extended
pursuant to Section 3(j) below) from the Issue Date or such shorter period that
will terminate when all the Securities covered by the Shelf Registration
Statement (i) have been sold pursuant thereto or (ii) may be freely sold without
volume restrictions by non-affiliates pursuant to Rule 144 under the Securities
Act, or any successor rule thereof, or otherwise transferred in a manner that
results in (A) the Securities not being subject to transfer restrictions under
the Securities Act and (B) the absence of a need for a restrictive legend
regarding registration and the Securities Act (assuming for the purpose that the
Holders thereof are not affiliates of the Company) (such period being called the
“Shelf Registration Period”).

(c) Notwithstanding any other provisions of this Agreement to the contrary, the
Company shall cause the Shelf Registration Statement and the related prospectus
and any amendment or supplement thereto, as of its respective effective date,
(i) to comply in all material respects with the applicable requirements of the
Securities Act and the rules and regulations of the Commission and (ii) not to
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein (in the case of the prospectus in light of the circumstances under which
they were made), not misleading.

3. Registration Procedures. In connection with any Shelf Registration
contemplated by Section 2 hereof and, to the extent applicable, any Registered
Exchange Offer contemplated by Section 1 hereof, the following provisions shall
apply:

(a) The Company shall (i) furnish to each Initial Purchaser, prior to the filing
thereof with the Commission, a copy of the Registration Statement and each
amendment thereof and each supplement, if any, to the prospectus included
therein and, in the event that an Initial Purchaser (with respect to any portion
of an unsold allotment from the original offering) is participating in the
Registered Exchange Offer or the Shelf Registration, the Company shall use
commercially reasonable efforts to reflect in each such document, when so filed
with the Commission, such comments as such Initial Purchaser reasonably may
propose, provided that such comments are received by the Issuer within ten
business days after the receipt by such Initial

 

4



--------------------------------------------------------------------------------

Purchaser of such document; (ii) include the information set forth in Annex A
hereto on the cover, in Annex B hereto in the “Exchange Offer Procedures”
section and the “Purpose of the Exchange Offer” section and in Annex C hereto in
the “Plan of Distribution” section of the prospectus forming a part of the
Exchange Offer Registration Statement and include the information set forth in
Annex D hereto in the Letter of Transmittal delivered pursuant to the Registered
Exchange Offer; (iii) if requested by an Initial Purchaser, include the
information required by Item 507 or 508 of Regulation S-K under the Securities
Act, as applicable, in the prospectus forming a part of the Exchange Offer
Registration Statement; (iv) include within the prospectus contained in the
Exchange Offer Registration Statement a section entitled “Plan of Distribution,”
reasonably acceptable to the Initial Purchasers, which shall contain a summary
statement of the positions taken or policies made by the staff of the Commission
with respect to the potential “underwriter” status of any broker-dealer that is
the beneficial owner (as defined in Rule 13d-3 under the U.S. Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) of Exchange Securities
received by such broker-dealer in the Registered Exchange Offer (a
“Participating Broker-Dealer”), whether such positions or policies have been
publicly disseminated by the staff of the Commission or such positions or
policies, in the reasonable judgment of the Initial Purchasers based upon advice
of counsel (which may be in-house counsel), represent the prevailing views of
the staff of the Commission; and (v) in the case of a Shelf Registration
Statement, include in the prospectus included in the Shelf Registration
Statement (or, if permitted by Rule 430B(b) under the Securities Act, in a
prospectus supplement that becomes a part thereof pursuant to Rule 430B(f) under
the Securities Act) that is delivered to any Holder pursuant to Sections 3(d)
and (f) hereof, the names of the Holders who propose to sell Securities pursuant
to the Shelf Registration Statement, as selling securityholders.

(b) The Company shall give written notice to the Initial Purchasers, the Holders
of the Securities and any Participating Broker-Dealer from whom the Issuer has
received prior written notice that it will be a Participating Broker-Dealer in
the Registered Exchange Offer (which notice pursuant to clauses (ii)-(v) hereof
shall be accompanied by an instruction to suspend the use of the prospectus
until the requisite changes have been made):

(i) when the Registration Statement or any amendment thereto has been filed with
the Commission and when the Registration Statement or any post-effective
amendment thereto has become effective;

(ii) of any request by the Commission for amendments or supplements to the
Registration Statement or the prospectus included therein or for additional
information;

(iii) of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or the initiation of any proceedings
for that purpose, of the issuance by the Commission of a notification of
objection to the use of the form on which the Registration Statement has been
filed, and of the happening of any event that causes the Company to become an
“ineligible issuer,” as defined in Rule 405 under the Securities Act;

(iv) of the receipt by the Company or its legal counsel of any notification with
respect to the suspension of the qualification of the Securities for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose; and

(v) except to the extent otherwise incorporated therein by reference, of the
happening of any event that requires the Company to make changes in the
Registration Statement or the prospectus in order that the Registration
Statement or the prospectus do not contain an untrue statement of a material
fact nor omit to state a material fact required to be stated therein or
necessary to make the statements therein (in the case of the prospectus, in
light of the circumstances under which they were made) not misleading.

 

5



--------------------------------------------------------------------------------

(c) The Company shall use commercially reasonable efforts to obtain the
withdrawal at the earliest possible time of any order suspending the
effectiveness of the Registration Statement.

(d) To the extent not available on the Commission’s web site at www.sec.gov, the
Company shall furnish to each Holder of Securities named in the Shelf
Registration, without charge, at least one copy of the Shelf Registration
Statement and any post-effective amendment or supplement thereto, including
financial statements and schedules, and, if the Holder so requests in writing,
all exhibits thereto (including those, if any, incorporated by reference). The
Company shall not, without the prior consent of the Initial Purchasers, make any
offer relating to the Securities that would constitute a “free writing
prospectus,” as defined in Rule 405 under the Securities Act.

(e) To the extent not available on the Commission’s web site at www.sec.gov, the
Company shall deliver to each Exchanging Dealer and each Initial Purchaser, and
to any other Holder who so requests in writing, without charge, at least one
copy of the Exchange Offer Registration Statement and any post-effective
amendment thereto, including financial statements and schedules, and, if any
Initial Purchaser or any such Holder requests in writing, all exhibits thereto
(including those incorporated by reference).

(f) The Company shall, during the Shelf Registration Period, deliver to each
Holder of the Securities included within the coverage of the Shelf Registration,
without charge, as many copies of the prospectus (including each preliminary
prospectus) included in the Shelf Registration Statement and any amendment or
supplement thereto as such person may reasonably request in writing. The Company
consents, subject to the provisions of this Agreement, to the use of the
prospectus or any amendment or supplement thereto by each of the selling Holders
of the Securities in connection with the offering and sale of the Securities
covered by the prospectus, or any amendment or supplement thereto, included in
the Shelf Registration Statement.

(g) The Company shall deliver to each Initial Purchaser, any Exchanging Dealer,
any Participating Broker-Dealer and such other persons required to deliver a
prospectus following the Registered Exchange Offer, without charge, as many
copies of the final prospectus included in the Exchange Offer Registration
Statement and any amendment or supplement thereto as such persons may reasonably
request in writing. The Company consents, subject to the provisions of this
Agreement, to the use of the prospectus or any amendment or supplement thereto
by any Initial Purchaser, if necessary, any Exchanging Dealer, any Participating
Broker-Dealer and such other persons required to deliver a prospectus following
the Registered Exchange Offer in connection with the offering and sale of the
Exchange Securities covered by the prospectus, or any amendment or supplement
thereto, included in such Exchange Offer Registration Statement.

(h) Prior to any public offering of the Securities, pursuant to any Registration
Statement, the Company shall use commercially reasonable efforts to register or
qualify or cooperate with the Holders of the Securities included therein and
their respective counsel in connection with the registration or qualification of
the Securities for offer and sale under the securities or “blue sky” laws of
such states of the United States as any Holder of the Securities reasonably
requests in writing and do any and all other acts or things reasonably necessary
or advisable to enable the offer and sale in such jurisdictions of the
Securities covered by such Registration Statement; provided, however, that the
Company shall not be required to (i) qualify generally to do business in any
jurisdiction where it is not then so qualified or (ii) take any action which
would subject it to general service of process or to taxation in any
jurisdiction where it is not then so subject.

(i) The Company shall cooperate with the Holders of the Securities to facilitate
the timely preparation and delivery of certificates representing the Securities
to be sold pursuant to any Registration Statement free of any restrictive
legends and in such denominations and registered in such names as the Holders
may request a reasonable period of time prior to sales of the Securities
pursuant to such Registration Statement.

 

 

6



--------------------------------------------------------------------------------

(j) Upon the occurrence of any event contemplated by paragraphs (ii) through (v)
of Section 3(b) above during the period for which the Company is required to
maintain an effective Registration Statement, the Company shall promptly prepare
and file a post-effective amendment to the Registration Statement or a
supplement to the related prospectus and any other required document so that, as
thereafter delivered to Holders of the Securities or purchasers of Securities,
the prospectus will not contain an untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading. If the Company notifies the Initial Purchasers, the
Holders of the Securities and any known Participating Broker-Dealer in
accordance with paragraphs (ii) through (v) of Section 3(b) above to suspend the
use of the prospectus until the requisite changes to the prospectus have been
made, then the Initial Purchasers, the Holders of the Securities and any such
Participating Broker-Dealers shall suspend use of such prospectus, and the
period of effectiveness of the Shelf Registration Statement provided for in
Section 2(b) above and the Exchange Offer Registration Statement provided for in
Section 1 above shall each be extended by the number of days from and including
the date of the giving of such notice to and including the date when the Initial
Purchasers, the Holders of the Securities and any known Participating
Broker-Dealer shall have received such amended or supplemented prospectus
pursuant to this Section 3(j). During the period during which the Company is
required to maintain an effective Shelf Registration Statement pursuant to this
Agreement, the Company will prior to the three-year expiration of that Shelf
Registration Statement file, use commercially reasonable efforts to cause to be
declared effective (unless it becomes effective automatically upon filing)
within a period that avoids any interruption in the ability of Holders of the
Securities covered by the expiring Shelf Registration Statement to make
registered dispositions, a new registration statement relating to the
Securities, which shall be deemed the “Shelf Registration Statement” for
purposes of this Agreement.

(k) Not later than the effective date of the applicable Registration Statement,
the Company will provide a CUSIP number for the Initial Securities, the Exchange
Securities or the Private Exchange Securities, as the case may be, and provide
the applicable trustee with printed certificates for the Initial Securities, the
Exchange Securities or the Private Exchange Securities, as the case may be, in a
form eligible for deposit with The Depository Trust Company.

(l) The Company will comply with all rules and regulations of the Commission to
the extent and so long as they are applicable to the Registered Exchange Offer
or the Shelf Registration and will make generally available to its
securityholders (or otherwise provide in accordance with Section 11(a) of the
Securities Act) an earning statement satisfying the provisions of Section 11(a)
of the Securities Act, no later than 45 days after the end of a 12-month period
(or 90 days, if such period is a fiscal year) beginning with the first month of
the Issuer’s first fiscal quarter commencing after the effective date of the
Registration Statement, which statement shall cover such 12-month period.

(m) The Company shall cause the Indenture to be qualified under the Trust
Indenture Act of 1939, as amended (the “Trust Indenture Act”), in a timely
manner and containing such changes, if any, as shall be necessary for such
qualification. In the event that such qualification would require the
appointment of a new trustee under the Indenture, the Company shall appoint a
new trustee thereunder pursuant to the applicable provisions of the Indenture.

(n) The Company may require each Holder of the Securities to be sold pursuant to
the Shelf Registration Statement to furnish to the Company such information
regarding the Holder and the distribution of the Securities as the Company may
from time to time reasonably require for inclusion in the Shelf Registration
Statement, and the Company may exclude from such registration the Securities of
any Holder that unreasonably fails to furnish such information within a
reasonable time after receiving such request.

 

7



--------------------------------------------------------------------------------

(o) The Company shall enter into such customary agreements (including, if
requested, an underwriting agreement in customary form) and take all such other
action, if any, as any Holder of the Securities shall reasonably request in
order to facilitate the disposition of the Securities pursuant to any Shelf
Registration.

(p) In the case of any Shelf Registration, the Company shall (i) make reasonably
available for inspection by the Holders of the Securities, any underwriter
participating in any disposition pursuant to the Shelf Registration Statement
and any attorney, accountant or other agent retained by the Holders of the
Securities or any such underwriter all relevant financial and other records,
pertinent corporate documents and properties of the Company and (ii) cause the
Company’s officers, directors, employees, accountants and auditors to supply all
relevant information reasonably requested by the Holders of the Securities or
any such underwriter, attorney, accountant or agent in connection with the Shelf
Registration Statement, in each case, as shall be reasonably necessary to enable
such persons, to conduct a reasonable investigation within the meaning of
Section 11 of the Securities Act; provided, however, that the foregoing
inspection and information gathering shall be coordinated by the Initial
Purchasers and on behalf of the other parties, by one counsel designated by and
on behalf of such other parties as described in Section 4 hereof; provided,
further, that, if the Company designates in writing any such information,
reasonably and in good faith, as confidential, at the time of delivery of such
information, each such person will be required to agree or acknowledge that
information obtained by it as a result of such inspections shall be deemed
confidential and shall not be used by it as the basis for any market
transactions in the securities of the Company or otherwise unless and until such
is made generally available to the public through no fault or action of such
person.

(q) In the case of any Shelf Registration, the Company, if requested by any
Holder of the Securities covered thereby, shall cause (i) its counsel to deliver
an opinion and updates thereof relating to the Securities substantially in the
form provided pursuant to Section 7(d) of the Purchase Agreement with such
changes as are customary in connection with the preparation of a Registration
Statement addressed to such Holders and the managing underwriters, if any,
thereof and dated, in the case of the initial opinion, the effective date of
such Shelf Registration Statement, (ii) its officers to execute and deliver all
customary documents and certificates and updates thereof requested by any
underwriters of the applicable Securities, dated the date of the closing of such
offering of such Securities, and (iii) its independent public accountants to
provide to the selling Holders of the applicable Securities and any underwriter
therefor a comfort letter dated the date of the closing of such offering of such
Securities, in customary form and covering matters of the type customarily
covered in comfort letters in connection with primary underwritten offerings,
subject to receipt of appropriate documentation as contemplated, and only if
permitted, by Auditing Standards No. 6101.

(r) If a Registered Exchange Offer or a Private Exchange is to be consummated,
upon delivery of the Initial Securities by Holders to the Issuer (or to such
other Person as directed by the Issuer) in exchange for the Exchange Securities
or the Private Exchange Securities, as the case may be, the Company shall mark,
or caused to be marked, on the Initial Securities so exchanged that such Initial
Securities are being canceled in exchange for the Exchange Securities or the
Private Exchange Securities, as the case may be, and in no event shall the
Initial Securities be marked as paid or otherwise satisfied.

(s) The Company will use commercially reasonable efforts to confirm that the
rating of the Initial Securities obtained prior to the initial sale of such
Initial Securities will also apply to the Securities covered by a Registration
Statement.

(t) In the event that any broker-dealer registered under the Exchange Act shall
underwrite any Securities or participate as a member of an underwriting
syndicate or selling group or “assist in the distribution” (within the meaning
of the Rules (the “Rules”) of the Financial Industry Regulatory Authority, Inc.
(“FINRA”)) thereof, whether as a Holder of such Securities or as an underwriter,
a placement or sales agent or a broker or dealer in respect thereof, or
otherwise,

 

8



--------------------------------------------------------------------------------

the Company will assist such broker-dealer in complying with the requirements of
such Rules, including, without limitation, by (i) if such Rules, including Rule
5121, shall so require, engaging a “qualified independent underwriter” (as
defined in Rule 5121) to participate in the preparation of the Registration
Statement relating to such Securities, to exercise usual standards of due
diligence in respect thereto and, if any portion of the offering contemplated by
such Registration Statement is an underwritten offering or is made through a
placement or sales agent, to recommend the yield of such Securities,
(ii) indemnifying any such qualified independent underwriter to the extent of
the indemnification of underwriters provided in Section 5 hereof and
(iii) providing such information to such broker-dealer as may be required in
order for such broker-dealer to comply with the requirements of the Rules.

(u) So long as any Transfer Restricted Securities remain outstanding, the Issuer
shall cause each future subsidiary of the Issuer that executes a Guarantee of
the Notes upon its execution of such Guarantee to execute a counterpart to this
Agreement in the form attached hereto as Annex E and to deliver such
counterpart, together with an opinion of counsel as to the enforceability
thereof against such entity, to the Initial Purchasers no later than five
Business Days following the execution thereof.

(v) The Company shall use commercially reasonable efforts to take all other
steps necessary to effect the registration of the Securities covered by a
Registration Statement contemplated hereby.

4. Registration Expenses. The Company shall bear all fees and expenses incurred
in connection with the performance of its obligations under Sections 1 through 3
hereof (including the reasonable fees and expenses, if any, of Skadden, Arps,
Slate, Meagher & Flom LLP, counsel for the Initial Purchasers, incurred in
connection with the Registered Exchange Offer), whether or not the Registered
Exchange Offer or a Shelf Registration is filed or becomes effective, and, in
the event of a Shelf Registration, shall bear or reimburse the Holders of the
Securities covered thereby for the reasonable fees and disbursements of one firm
of counsel designated by the Holders of a majority in principal amount of the
Initial Securities covered thereby to act as counsel for the Holders of the
Initial Securities in connection therewith.

5. Indemnification and Contribution.

(a) The Issuer agrees to indemnify and hold harmless each Holder of the
Securities, any Participating Broker-Dealer, any of their partners, members,
directors, officers, employees, agents, affiliates and each person, if any, who
controls such Holder or such Participating Broker-Dealer within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act (each, an
“Indemnified Party”), against any and all losses, claims, damages or
liabilities, joint or several, or any actions in respect thereof (including, but
not limited to, any losses, claims, damages, liabilities or actions relating to
purchases and sales of the Securities) to which such Indemnified Party may
become subject, under the Securities Act, the Exchange Act or otherwise, insofar
as such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of, or are based upon, any untrue statement or alleged untrue
statement of any material fact contained in a Registration Statement or
prospectus or in any amendment or supplement thereto or in any preliminary
prospectus or “issuer free writing prospectus,” as defined in Rule 433 under the
Securities Act (“Issuer FWP”), relating to a Shelf Registration, or arise out
of, or are based upon, the omission or alleged omission of a material fact
required to be stated therein or necessary in order to make the statements
therein not misleading, and will reimburse each Indemnified Party for any legal
or other expenses reasonably incurred by such Indemnified Party in connection
with investigating, preparing or defending against any such loss, claim, damage,
liability or action as such expenses are incurred; provided, however, that
(i) the Issuer will not be liable in any such case to the extent that any such
loss, claim, damage or liability arises out of, or is based upon, an untrue
statement or alleged untrue statement in or omission or alleged omission made in
a Registration Statement or prospectus or in any amendment or supplement thereto
or in any preliminary prospectus or Issuer FWP relating to a Shelf Registration
in reliance upon and in

 

9



--------------------------------------------------------------------------------

conformity with written information pertaining to such Holder and furnished to
the Issuer by or on behalf of such Holder specifically for inclusion therein and
(ii) with respect to any untrue statement or alleged untrue statement or any
omission or alleged omission made in any preliminary prospectus relating to a
Shelf Registration Statement, the indemnity agreement contained in this
subsection (a) shall not inure to the benefit of any Holder or Participating
Broker-Dealer from whom the person asserting any such losses, claims, damages or
liabilities purchased the Securities concerned, to the extent that a prospectus
relating to such Securities was required to be delivered (including through
satisfaction of the conditions of Rule 172 under the Securities Act) by such
Holder or Participating Broker-Dealer under the Securities Act in connection
with such purchase and any such loss, claim, damage or liability of such Holder
or Participating Broker-Dealer results from the fact that there was not sent or
given to such person, at or prior to the time of sale of such Securities to such
person, an amended or supplemented prospectus, or if permitted by Section 3(d)
hereof, an Issuer FWP correcting such untrue statement or alleged untrue
statement, or omission or alleged omission if the Issuer had previously
furnished copies thereof to such Holder or Participating Broker-Dealer; provided
further, however, that this indemnity agreement will be in addition to any
liability which the Issuer may otherwise have to such Indemnified Party. The
Issuer shall also indemnify underwriters, their officers and directors and each
person who controls such underwriters within the meaning of the Securities Act
or the Exchange Act to the same extent as provided above with respect to the
indemnification of the Holders of the Securities if requested by such Holders.

(b) Each Holder of the Securities, severally and not jointly, will indemnify and
hold harmless the Issuer and each Guarantor, their respective partners, members,
managers, officers and directors and each person, if any, who controls the
Issuer or any Guarantor within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act (each, a “Holder Indemnified Party”), against
any losses, claims, damages or liabilities or any actions in respect thereof, to
which such Holder Indemnified Party may become subject, under the Securities
Act, the Exchange Act, or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of, or are based upon, any
untrue statement or alleged untrue statement of any material fact contained in a
Registration Statement or prospectus or in any amendment or supplement thereto
or in any preliminary prospectus or Issuer FWP relating to a Shelf Registration,
or arise out of, or are based upon, the omission or the alleged omission of a
material fact required to be stated therein or necessary in order to make the
statements therein not misleading, in each case to the extent, but only to the
extent, that such untrue statement or alleged untrue statement or omission or
alleged omission was made in reliance upon and in conformity with written
information pertaining to such Holder and furnished to the Issuer or any
Guarantor or their respective officers or directors by or on behalf of such
Holder specifically for inclusion therein; and, subject to the limitation set
forth in the immediately preceding clause, will reimburse any legal or other
expenses reasonably incurred by such Holder Indemnified Party in connection with
investigating, preparing or defending against any such loss, claim, damage,
liability or action in respect thereof, as such expenses are incurred. This
indemnity agreement will be in addition to any liability which such Holder may
otherwise have to the Issuer, each Guarantor, their respective officers and
directors or any of their respective controlling persons.

(c) Promptly after receipt by an indemnified party under this Section 5 of
notice of the commencement of any action or proceeding (including a governmental
investigation), such indemnified party will, if a claim in respect thereof is to
be made against the indemnifying party under subsection (a) or (b) above, notify
the indemnifying party of the commencement thereof; but the failure to notify
the indemnifying party shall not relieve the indemnifying party from any
liability that it may have under subsection (a) or (b) above except to the
extent that it has been materially prejudiced (through the forfeiture of
substantive rights or defenses) by such failure; and provided further that the
failure to notify the indemnifying party shall not relieve it from any liability
that it may have to an indemnified party otherwise than under subsection (a) or
(b) above. In case any such action is brought against any indemnified party, and
it notifies the indemnifying party of the commencement thereof, the indemnifying
party will be entitled to participate therein and, to the extent that it may
wish, jointly with any other indemnifying party similarly notified, to

 

10



--------------------------------------------------------------------------------

assume the defense thereof, with counsel reasonably satisfactory to such
indemnified party (who shall not, except with the consent of the indemnified
party, be counsel to the indemnifying party), and after notice from the
indemnifying party to such indemnified party of its election so to assume the
defense thereof the indemnifying party will not be liable to such indemnified
party under this Section 5 for any legal or other expenses subsequently incurred
by such indemnified party in connection with the defense thereof other than
reasonable costs of investigation. No indemnifying party shall, without the
prior written consent of the indemnified party, which consent shall not be
unreasonably withheld or delayed, effect any settlement of any pending or
threatened action in respect of which any indemnified party is or could have
been a party and indemnity could have been sought hereunder by such indemnified
party unless such settlement (i) includes an unconditional release of such
indemnified party from all liability on any claims that are the subject matter
of such action, and (ii) does not include a statement as to, or an admission of,
fault, culpability or a failure to act by or on behalf of an indemnified party.

(d) If the indemnification provided for in this Section 5 is unavailable or
insufficient to hold harmless an indemnified party under subsections (a) or (b)
above, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of the losses, claims, damages or
liabilities (or actions in respect thereof) referred to in subsection (a) or (b)
above (i) in such proportion as is appropriate to reflect the relative benefits
received by the indemnifying party or parties on the one hand and the
indemnified party on the other from the exchange of the Initial Securities,
pursuant to the Registered Exchange Offer, or (ii) if the allocation provided by
the foregoing clause (i) is not permitted by applicable law, in such proportion
as is appropriate to reflect not only the relative benefits referred to in
clause (i) above but also the relative fault of the indemnifying party or
parties on the one hand and the indemnified party on the other in connection
with the statements or omissions that resulted in such losses, claims, damages
or liabilities (or actions in respect thereof) as well as any other relevant
equitable considerations. The relative fault of the parties shall be determined
by reference to, among other things, whether the untrue statement or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Issuer on the one hand or
such Holder or such other indemnified party, as the case may be, on the other,
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such untrue statement or omission. The amount
paid by an indemnified party as a result of the losses, claims, damages or
liabilities referred to in the first sentence of this subsection (d) shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any action or
claim which is the subject of this subsection (d). Notwithstanding any other
provision of this subsection (d), the Holders of the Securities shall not be
required to contribute any amount in excess of the amount by which the net
proceeds received by such Holders from the sale of the Securities pursuant to a
Registration Statement exceeds the amount of damages which such Holders have
otherwise been required to pay by reason of such untrue statement or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this subsection (d), each person,
if any, who controls such indemnified party within the meaning of the Securities
Act or the Exchange Act shall have the same rights to contribution as such
indemnified party and each person, if any, who controls the Issuer within the
meaning of the Securities Act or the Exchange Act shall have the same rights to
contribution as the Issuer.

(e) The indemnity and contribution provisions contained in this Section 5 shall
survive the sale of the Securities pursuant to a Registration Statement and
shall remain in full force and effect, regardless of any termination or
cancellation of this Agreement or any investigation made by or on behalf of any
Indemnified Party or any Holder Indemnified Party.

 

11



--------------------------------------------------------------------------------

6. Additional Interest Under Certain Circumstances.

(a) Additional interest with respect to the Initial Securities (the “Additional
Interest”) shall be assessed as follows if any of the following events occur
(each such event in clause (i) and (ii) below, a “Registration Default”):

(i) The Exchange Offer has not been completed on or prior to the 360th day after
the Issue Date; or

(ii) If, pursuant to the terms of Section 2 above, the Company is required to
file a Shelf Registration Statement, the Shelf Registration Statement has not
been declared effective by the Commission on or prior to the 360th day after the
Issue Date or, if the Company is required to file a Shelf Registration Statement
with respect to any unsold allotment of Initial Securities held by any Initial
Purchaser, the Shelf Registration Statement has not been declared effective by
the Commission by the later of (A) the 360th day after the Issue Date and
(B) the 180th day after the date on which such Initial Purchaser requests that
the Company file a Shelf Registration Statement with respect to such Initial
Securities.

Additional Interest shall accrue on the Initial Securities over and above the
interest set forth in the title of the Initial Securities from and including the
date on which any such Registration Default shall occur to but excluding the
date on which all such Registration Defaults have been cured, as follows: with
respect to the first 90-day period immediately following the occurrence of the
first Registration Default, Additional Interest will be paid in an amount equal
to 0.25% per annum of the principal amount of Initial Securities; and with
respect to each subsequent 90-day period until all Registration Defaults have
been cured, Additional Interest will increase by an additional 0.25% per annum
with respect to such periods, up to a maximum amount of Additional Interest for
all Registration Defaults of 0.50% per annum of the principal amount of Initial
Securities for any period after the first 90-day period immediately following
the occurrence of the first Registration Default. Following the cure of all
Registration Defaults relating to any Initial Securities, Additional Interest
shall cease to accrue with respect to such securities.

(b) Notwithstanding the foregoing, a Registration Default referred to in
Section 6(a) hereof shall be deemed not to have occurred and be continuing, and
the Company shall have no obligation to pay Additional Interest as a result of
such Registration Default, if such Registration Default has occurred solely as a
result of action taken or not taken by the Commission that is arbitrary,
capricious, an abuse of discretion or otherwise not in accordance with law
within the meaning of the federal Administrative Procedure Act, as amended, as
determined by a final order of a court of competent jurisdiction.

(c) Any amounts of Additional Interest due pursuant to Section 6(a) above will
be payable in cash on the regular interest payment dates with respect to the
Transfer Restricted Securities. The amount of Additional Interest will be
determined by multiplying the applicable Additional Interest rate by the
principal amount of the Transfer Restricted Securities, multiplied by a
fraction, the numerator of which is the number of days such Additional Interest
rate was applicable during such period (determined on the basis of a 360-day
year comprised of twelve 30-day months), and the denominator of which is 360.

(d) “Transfer Restricted Securities” means each Security until (i) the date on
which such Transfer Restricted Security has been exchanged by a person other
than a broker-dealer for a freely transferable Exchange Security in the
Registered Exchange Offer, (ii) following the exchange by a broker-dealer in the
Registered Exchange Offer of an Initial Security for an Exchange Security, the
date on which such Exchange Security is sold to a purchaser who receives from
such broker-dealer on or prior to the date of such sale a copy of the prospectus
contained in the Exchange Offer Registration Statement, (iii) the date on which
the resale of such Initial Security has been effectively registered under the
Securities Act and such Initial Security is disposed of in accordance with the
Shelf Registration Statement or (iv) the date on which such Initial Securities
are distributed to the public pursuant to Rule 144 under the Securities Act or
can be sold pursuant to Rule 144 under the Securities Act.

 

12



--------------------------------------------------------------------------------

(e) Notwithstanding the foregoing in this Section 6, (i) the amount of
Additional Interest payable shall not increase solely because more than one
Registration Default has occurred and is pending, and a Holder of a Transfer
Restricted Security who is not entitled to the benefits of the Shelf
Registration Statement (i.e., such Holder has not elected to furnish information
to the Issuer in accordance with Section 3(n) hereof) shall not be entitled to
Additional Interest with respect to a Registration Default relating to a Shelf
Registration Statement, and (ii) no Holder who (x) was eligible to exchange such
Holder’s outstanding Securities at the time the Exchange Offer was pending and
consummated and (y) failed to validly tender such Securities for exchange
pursuant to the Exchange Offer shall be entitled to receive any Additional
Interest that would otherwise accrue subsequent to the date that the Exchange
Offer is consummated.

7. Rules 144 and 144A. The Company shall use commercially reasonable efforts to
file the reports required to be filed by it under the Securities Act and the
Exchange Act in a timely manner and, if at any time the Company is not required
to file such reports, it will, upon the request of any Holder of Initial
Securities, make publicly available other information so long as necessary to
permit sales of their securities pursuant to Rules 144 and 144A under the
Securities Act. The Company covenants that it will take such further action as
any Holder of Initial Securities may reasonably request, all to the extent
required from time to time to enable such Holder to sell Initial Securities
without registration under the Securities Act within the limitation of the
exemptions provided by Rules 144 and 144A under the Securities Act (including
the requirements of Rule 144A(d)(4) under the Securities Act). The Company will
provide a copy of this Agreement to prospective purchasers of Initial Securities
identified to the Issuer by the Initial Purchasers upon request. Upon the
request of any Holder of Initial Securities, the Company shall deliver to such
Holder a written statement as to whether it has complied with such requirements.
Notwithstanding the foregoing, nothing in this Section 7 shall be deemed to
require the Company to register any of its securities pursuant to the Exchange
Act or take any such actions after the Securities no longer constitute Transfer
Restricted Securities.

8. Underwritten Registrations. If any of the Transfer Restricted Securities
covered by any Shelf Registration are to be sold in an underwritten offering,
the investment banker or investment bankers and manager or managers that will
administer the offering (“Managing Underwriters”) will be selected by the
Holders of a majority in aggregate principal amount of such Transfer Restricted
Securities to be included in such offering.

No person may participate in any underwritten registration hereunder unless such
person (i) agrees to sell such person’s Transfer Restricted Securities on the
basis reasonably provided in any underwriting arrangements approved by the
persons entitled hereunder to approve such arrangements and (ii) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements.

9. Miscellaneous.

(a) Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given, except by the Issuer and the written consent
of the Holders of a majority in principal amount of the Securities affected by
such amendment, modification, supplement, waivers or consents.

 

13



--------------------------------------------------------------------------------

(b) Notices. All notices and other communications provided for or permitted
hereunder shall be made through electronic mail or in writing by hand delivery,
first-class mail, facsimile transmission, or air courier which guarantees
overnight delivery:

(i) if to a Holder of the Securities, at the most current address given by such
Holder to the Issuer.

(ii) if to the Initial Purchasers;

Credit Suisse Securities (USA) LLC

Eleven Madison Avenue,

New York, N.Y. 10010-3629

Attention: IB-Legal

with a copy to:

Skadden Arps Slate Meagher & Flom LLP

One Manhattan West

New York, NY 10001

Fax No.: (416) 777-4790

E-mail: david.armstrong@skadden.com

Attention: David Armstrong

(iii) if to the Issuer, at its address as follows:

Cheniere Energy, Inc.

700 Milam Street, Suite 1900

Houston, Texas 77002

Attention: Chief Financial Officer

Fax No.: (713) 375-6000

with a copy to:

Sullivan & Cromwell LLP

125 Broad Street

New York, NY 10004

Fax No.: (212) 291-9430

E-mail: estesj@sullcrom.com

Attention: John E. Estes

All such notices and communications shall be deemed to have been duly given: at
the time sent, if transmitted by electronic mail; at the time delivered by hand,
if personally delivered; three business days after being deposited in the mail,
postage prepaid, if mailed; when receipt is acknowledged by recipient’s
facsimile machine operator, if sent by facsimile transmission; and on the day
delivered, if sent by overnight air courier guaranteeing next day delivery.

(c) No Inconsistent Agreements. The Company has not, as of the date hereof,
entered into, nor shall it, on or after the date hereof, enter into, any
agreement with respect to its securities that is inconsistent with the rights
granted to the Holders herein or otherwise conflicts with the provisions hereof.

(d) Successors and Assigns. This Agreement shall be binding upon the Company and
its successors and assigns.

(e) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

14



--------------------------------------------------------------------------------

(f) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(g) Governing Law. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING
UNDER OR RELATED TO THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAWS, EXCEPT THAT SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW SHALL APPLY.

(h) Severability. If any one or more of the provisions contained herein, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable, the validity, legality and enforceability of any such provision
in every other respect and of the remaining provisions contained herein shall
not be affected or impaired thereby.

(i) Securities Held by the Issuer. Whenever the consent or approval of Holders
of a specified percentage of principal amount of Securities is required
hereunder, Securities held by the Issuer or its affiliates (other than
subsequent Holders of Securities if such subsequent Holders are deemed to be
affiliates solely by reason of their holdings of such Securities) shall not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage.

(j) Submission to Jurisdiction; Waiver of Immunities. By the execution and
delivery of this Agreement, the Company, in any suit or proceeding arising out
of or relating to this Agreement that may be instituted in any federal or state
court in the State of New York or brought under federal or state securities
laws, submits to the nonexclusive jurisdiction of any such court in any such
suit or proceeding. To the extent that the Company may acquire any immunity from
jurisdiction of any court or from any legal process (whether through service of
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) with respect to itself or its property, it hereby irrevocably
waives such immunity in respect of this Agreement, to the fullest extent
permitted by law.

[Remainder of Page Intentionally Left Blank]

 

15



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Issuer a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement among
the several Initial Purchasers and the Issuer in accordance with its terms.

 

Very truly yours, CHENIERE ENERGY, INC.       

/s/ Zach Davis

  Name: Zach Davis   Title: Senior Vice President and Chief Financial Officer

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

The foregoing Registration Rights Agreement is hereby confirmed and accepted as
of the date first above written. CREDIT SUISSE SECURITIES (USA) LLC By:  

/s/ Aaron Wolf

  Name: Aaron Wolf   Title: Managing Director   Acting on behalf of itself and
as representative of the Initial Purchasers

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

Initial Purchasers

Credit Suisse Securities (USA) LLC

BofA Securities, Inc.

CIBC World Markets Corp.

Credit Agricole Securities (USA) Inc.

Goldman Sachs & Co. LLC

HSBC Securities (USA) Inc.

ING Financial Markets LLC

Intesa Sanpaolo S.p.A.

J.P. Morgan Securities LLC

Mizuho Securities USA LLC

Morgan Stanley & Co. LLC

MUFG Securities Americas Inc.

Natixis Securities Americas LLC

RBC Capital Markets, LLC

Santander Investment Securities Inc.

SG Americas Securities, LLC

SMBC Nikko Securities America, Inc.

ABN AMRO Securities (USA) LLC

Scotia Capital (USA) Inc.

Citigroup Global Markets Inc.

nabSecurities, LLC



--------------------------------------------------------------------------------

ANNEX A

Each broker-dealer that receives Exchange Securities for its own account
pursuant to the Registered Exchange Offer must acknowledge that it will deliver
a prospectus in connection with any resale of such Exchange Securities. The
Letter of Transmittal states that by so acknowledging and by delivering a
prospectus, a broker-dealer will not be deemed to admit that it is an
“underwriter” within the meaning of the Securities Act. This Prospectus, as it
may be amended or supplemented from time to time, may be used by a broker-dealer
in connection with resales of Exchange Securities received in exchange for
Initial Securities where such Initial Securities were acquired by such
broker-dealer as a result of market-making activities or other trading
activities. The Issuer and the Guarantors, if any, have agreed that, for a
period of 180 days after the Expiration Date (as defined herein), it will make
this Prospectus available to any broker-dealer for use in connection with any
such resale. See “Plan of Distribution.”



--------------------------------------------------------------------------------

ANNEX B

Each broker-dealer that receives Exchange Securities for its own account in
exchange for Initial Securities, where such Initial Securities were acquired by
such broker-dealer as a result of market-making activities or other trading
activities, must acknowledge that it will deliver a prospectus in connection
with any resale of such Exchange Securities. See “Plan of Distribution.”



--------------------------------------------------------------------------------

ANNEX C

PLAN OF DISTRIBUTION

Each broker-dealer that receives Exchange Securities for its own account
pursuant to the Registered Exchange Offer must acknowledge that it will deliver
a prospectus in connection with any resale of such Exchange Securities. This
Prospectus, as it may be amended or supplemented from time to time, may be used
by a broker-dealer in connection with resales of Exchange Securities received in
exchange for Initial Securities where such Initial Securities were acquired as a
result of market-making activities or other trading activities. The Issuer and
the Guarantors, if any, have agreed that, for a period of 180 days after the
Expiration Date, they will make this Prospectus, as amended or supplemented,
available to any broker-dealer for use in connection with any such resale. In
addition, until                , 20    , all dealers effecting transactions in
the Exchange Securities may be required to deliver a prospectus.(1)

The Issuer and the Guarantors, if any, will not receive any proceeds from any
sale of Exchange Securities by broker-dealers. Exchange Securities received by
broker-dealers for their own account pursuant to the Registered Exchange Offer
may be sold from time to time in one or more transactions in the
over-the-counter market, in negotiated transactions, through the writing of
options on the Exchange Securities or a combination of such methods of resale,
at market prices prevailing at the time of resale, at prices related to such
prevailing market prices or negotiated prices. Any such resale may be made
directly to purchasers or to or through brokers or dealers who may receive
compensation in the form of commissions or concessions from any such
broker-dealer or the purchasers of any such Exchange Securities. Any
broker-dealer that resells Exchange Securities that were received by it for its
own account pursuant to the Registered Exchange Offer and any broker or dealer
that participates in a distribution of such Exchange Securities may be deemed to
be an “underwriter” within the meaning of the Securities Act and any profit on
any such resale of Exchange Securities and any commission or concessions
received by any such persons may be deemed to be underwriting compensation under
the Securities Act. The Letter of Transmittal states that, by acknowledging that
it will deliver and by delivering a prospectus, a broker-dealer will not be
deemed to admit that it is an “underwriter” within the meaning of the Securities
Act.

For a period of 180 days after the Expiration Date the Issuer and the
Guarantors, if any, will promptly send additional copies of this Prospectus and
any amendment or supplement to this Prospectus to any broker-dealer that
requests such documents in the Letter of Transmittal. The Issuer and the
Guarantors, if any, have agreed to pay all reasonable expenses incident to the
Registered Exchange Offer (including the reasonable expenses of one counsel for
the Holders of the Securities) other than commissions or concessions of any
brokers or dealers and will indemnify the Holders of the Securities (including
any broker-dealers) against certain liabilities, including liabilities under the
Securities Act.

 

(1)

In addition, the legend required by Item 502(e) of Regulation S-K will appear on
the back cover page of the Exchange Offer prospectus.



--------------------------------------------------------------------------------

ANNEX D

 

☐

CHECK HERE IF YOU ARE A BROKER-DEALER AND WISH TO RECEIVE 10 ADDITIONAL COPIES
OF THE PROSPECTUS AND 10 COPIES OF ANY AMENDMENTS OR SUPPLEMENTS THERETO.

 

Name:   

 

   Address:   

 

     

 

  

If the undersigned is not a broker-dealer, the undersigned represents that it is
not engaged in, and does not intend to engage in, a distribution of Exchange
Securities. If the undersigned is a broker-dealer that will receive Exchange
Securities for its own account in exchange for Initial Securities that were
acquired as a result of market-making activities or other trading activities, it
acknowledges that it will deliver a prospectus in connection with any resale of
such Exchange Securities; however, by so acknowledging and by delivering a
prospectus, the undersigned will not be deemed to admit that it is an
“underwriter” within the meaning of the Securities Act.



--------------------------------------------------------------------------------

ANNEX E

COUNTERPART TO REGISTRATION RIGHTS AGREEMENT

The undersigned hereby absolutely, unconditionally and irrevocably agrees as a
Guarantor (as defined in the Registration Rights Agreement, dated as of
September 22, 2020 (the “Registration Rights Agreement”) by and among Cheniere
Energy, Inc., the Guarantors party thereto and Credit Suisse Securities (USA)
LLC, as Representative of the Initial Purchasers), to be bound by the terms and
provisions of such Registration Rights Agreement. Capitalized terms not defined
but otherwise used herein shall have the meanings set forth in the Registration
Rights Agreement.

IN WITNESS WHEREOF, the undersigned has executed this counterpart as of
_____________, 20__.

 

[NAME] By:  

 

  Name:   Title: